Order as resettled granting motion of defendants Sweet and West Fifth Avenue Terrace, Inc., to strike out the second and third causes of action upon the ground of misjoinder of causes of action and order granting motion *699of defendants Cherey reversed on the law, with ten dollars costs and disbursements, and both motions denied, with ten dollars costs. Answer may be served within ten days from the entry of the order herein. In our opinion, the causes of action are properly joined in accordance with the provisions of section 258, subdivision 9, of the Civil Practice Act, in that they relate to “ transactions connected with the same subject of action.” Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.